F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          June 23, 2005
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

 JAMES HENRY CLARK, JR.,
              Plaintiff-Appellant,                       No. 05-1106
 v.                                                 (D.C. No. 04-Z-2256)
 CITY AND COUNTY OF DENVER;                             (D. Colorado)
 MAYOR HICKENLOOPER; and
 OFFICER KAFADI,
              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se civil rights appeal under 42 U.S.C. § 1983. In his claim to

the district court, Mr. Clark alleged his civil rights were violated by Denver



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
County Sheriff’s Department officials (Defendants) while he was detained for a

zoning violation at the Denver County Sheriff’s intake facility. During the

detention, Mr. Clark alleges Defendants violated his constitutional rights when

they deprived him of asthma medication and continually ridiculed him throughout

his detention. Mr. Clark asserts that these actions violated his rights under the

First, Fourth, and Eighth Amendments. The district court dismissed Mr. Clark’s

complaint as legally frivolous and entered judgment in Defendants’ favor. Mr.

Clark appeals to this court.

      We agree with the district court that Mr. Clark does not have standing to

bring his claim. To pursue his § 1983 claim based on alleged constitutional

violations, Mr. Clark must show he suffered some actual or threatened injury, that

the injury was caused by Defendants, and that a favorable judicial decision would

likely redress the injury. Valley Forge Christian College v. Americans United for

Separation of Church & State, Inc., 454 U.S. 464, 472 (1982) (citations omitted).

Mr. Clark’s claim fails to meet this exacting standard. Thus, Mr. Clark’s § 1983

claim is not cognizable.

      After a thorough review of the briefs and the record, and for substantially

the same reasons set forth in the district court’s well-reasoned February 23, 2005

Order and Judgment of Dismissal, we hold that no relief is available to Mr. Clark

pursuant to § 1983.


                                         -2-
The decision of the trial court is AFFIRMED.

                                      Entered for the Court


                                      Monroe G. McKay
                                      Circuit Judge




                                -3-